Citation Nr: 1725748	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  10-46 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in 
Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for diabetes mellitus (diabetes).  

2.  Entitlement to service connection for congestive heart failure (CHF), to include as secondary to diabetes.  

3.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to May 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 (hearing loss) and September 2009 (diabetes and CHF) rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  Additionally, in May 2014, the Board assumed jurisdiction over the issue of entitlement to a TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Also in May 2014, the Board remanded the issues of whether new and material evidence had been received in order to reopen previously denied claims for service connection for right ear hearing loss and diabetes; entitlement to service connection for CHF; entitlement to a compensable rating for left ear hearing loss; and entitlement to a TDIU.  Following development conducted pursuant to the Board's remand, the Agency of Original Jurisdiction (AOJ) granted service connection for bilateral hearing loss with a 10 percent rating in an October 2016 rating decision, which effectively granted the claim for service connection for right ear hearing loss.  While a grant of service connection normally ends an appeal in service connection claims pursuant to Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997), the Veteran's claim for an increased rating for left ear hearing loss is still on appeal as a 10 percent rating is not the maximum rating available.  A.B. v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has recharacterized the claim for an increased rating for left ear hearing loss to better capture the current nature of the service-connected disability.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

FINDING OF FACT

In June 2017, the Board was notified that the Veteran died earlier in the month, which was verified by the Social Security Administration.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2016).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  In this regard, the Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A; 38 C.F.R. § 3.1010(b).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title...."  38 U.S.C.A. § 5121A; see 38 C.F.R. § 3.1010(a).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b).


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


